DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach the temperature controllable textile of claim 1, comprising: “A temperature controllable textile, comprising: two first conductive cloths, each having a first metal; and a second conductive cloth, having a second metal not identical to the first metal, the second conductive cloth being disposed between the two first conductive cloths, the second conductive cloth being in contact with and electrically connected to the two first conductive cloths, to form two junction portions; wherein, when a negative end and a positive end of a direct current power electrically connect to the two first conductive cloths, respectively, the two junction portions form a cooling end and a heating end, respectively.”; the temperature controllable textile of claim 7, comprising: “a first conductive cloth, having a first metal; and a second conductive cloth, having a second metal not identical to the first metal, wherein the first conductive cloth and the second conductive cloth have a thickness, and a side surface of the first conductive cloth is in contact with a side surface of the second conductive cloth, with the first conductive cloth 

The closest prior art of record is Applicant’s own admitted prior art of Figs. 1A and 1B.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763